Case: 20-11502     Date Filed: 09/30/2020   Page: 1 of 12



                                                              [DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                       No. 20-11502
                                   Non-Argument Calendar
                               ___________________________

                          D.C. Docket No. 1:19-cv-00813-SDG

      JANE DOE, by next friend
      James Doe,
      JOHN DOE, by next friend
      James Doe,
                                                           Plaintiffs-Appellees,
                                           versus

      JONATHAN LEACH,
                                                    Defendant-Appellant.
                            ____________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                           ____________________________

                                   (September 30, 2020)

Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

      Detective Jonathan Leach appeals the district court’s denial of his motion to

dismiss, arguing that the district court erred because he had probable cause to arrest

and prosecute Appellee John Doe, and even if he did not, qualified immunity shields
              Case: 20-11502     Date Filed: 09/30/2020   Page: 2 of 12



him from liability. Accepting all allegations in John’s complaint and taking all

inferences in his favor—as we must—we conclude that John has pleaded sufficient

facts to state a plausible claim for false arrest and malicious prosecution under 42

U.S.C. § 1983. He has also pleaded sufficient facts to show that Leach is not entitled

to qualified immunity at this stage of the litigation. Accordingly, we affirm.

                               I.   BACKGROUND

      John and Jane Doe are twins who both have autism. Their autism creates

communication issues, such as difficulty providing clear narratives and using

appropriate words to describe events. At the time relevant to this case, they were

high school seniors. Jane, whose autism is more severe, received special education

services, and John was in a small classroom environment. In January 2017, two other

high school students—KE and TB—began to bully John, threatening to publish a

video of John having sex with his sister if he did not pay them.

      After learning of a rumor that there was a video of John having sex with his

sister, the school opened an investigation. During that investigation, John signed a

written statement asserting that no video existed and that he was being blackmailed.

He also provided text messages showing that the bullies were demanding money.

Both bullies later admitted to blackmailing John. They stated that John had shown

them a video of two people having sex the previous school year and that, according

to John, those people were him and his sister. Neither bully had the video, nor was

                                             2
              Case: 20-11502     Date Filed: 09/30/2020    Page: 3 of 12



it on John’s phone. The school also talked to Jane, who stated that she had not made

any video with John. She further stated that John had never made her do anything

that she did not want to do or anything that she thought was wrong or made her feel

uncomfortable. The school concluded that John had not done anything wrong and

no video existed. It disciplined KE for blackmailing John. Nonetheless, the school

reported the matter to the Department of Family and Children Services.

      On referral from the Department, Detective Leach investigated for potential

crimes. The school provided Leach with extensive notes of its investigation and

conclusion that John was being taken advantage of by bullies and that no video

existed. Leach re-interviewed the bullies. They made new statements that revealed

some contradictions about the purported video; one claimed the video was of oral

sex and the other of “actual sex.” TB also lied in this interview by denying that he

had extorted John. Leach also interviewed Jane, noting from the outset that she

“appeared to be severely autistic.” Throughout the interview, Jane was nervous and

scared. She asked if she was going to jail and cried. In response to Leach’s questions,

she described incidents in which John would lay on her and stated that they were

hugging. She also stated that she and John had “attached” to each other. When asked

what she meant by “attached,” she stated that John hugged her. She used the words

“attach” and “hug” interchangeably throughout the interview. She also stated that

both she and John had been clothed during the hugs; she could not remember when

                                              3
              Case: 20-11502     Date Filed: 09/30/2020    Page: 4 of 12



they were, except that they were “a while ago”; she had not seen John’s penis since

she was young; and John had never used his phone while they were “attached.”

      At Leach’s request, John’s father took John to Gwinnett Police Headquarters

to meet with Leach. While waiting to be interviewed, John—under the belief that he

was speaking privately to his father—stated that he had never touched or done

anything to Jane and that the supposed video must be a fake. The conversation was

covertly recorded, and Leach heard the statements. During the formal interview,

John maintained his innocence and invoked his right to a lawyer.

      Instead of interviewing John with a lawyer present, Leach arrested John for

felony rape and felony incest. A magistrate judge later issued a warrant for the arrest.

John was held in jail for approximately two months and then released on bond. After

his release, he had to stay at a friend’s house because the conditions of his bond

prohibited him from living in the house with Jane. About two months later, all

charges against John were administratively dismissed.

      On February 15, 2019, John and Jane Doe filed this action. Jane raised claims

against Gwinnett County and the Gwinnett County School District under Section II

the Americans with Disabilities Act, Section 504 of the Rehabilitation Act, and

Section 1983. Those claims remain pending below. John brought a Section 1983

claim against Detective Leach, alleging that Leach violated his Fourth Amendment

rights by falsely arresting and maliciously prosecuting him. Leach moved to dismiss

                                              4
              Case: 20-11502     Date Filed: 09/30/2020   Page: 5 of 12



John’s claim, and the district court denied that motion. Leach timely appealed to this

Court, and the issue has been fully briefed.

                         II.   STANDARD OF REVIEW

      We review de novo a district court’s denial of qualified immunity. Sebastian

v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019). Like the district court, we accept all

factual allegations in the complaint as true and draw all reasonable inferences in the

plaintiff’s favor. Id. When a qualified immunity defense is denied at the motion to

dismiss stage, “appellate review is ‘limited to the four corners of the complaint,’”

Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019) (citation omitted), which

“must contain sufficient factual matter, accepted as true, to state a claim for relief

that is plausible on its face,” Echols v. Lawton, 913 F.3d 1313, 1319 (11th Cir. 2019)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                               III.   DISCUSSION

      John Doe seeks to hold Detective Leach liable under 42 U.S.C. § 1983 for

Fourth Amendment violations of false arrest and malicious prosecution. Leach

argues that the district court should have granted his motion to dismiss because (1)

he had probable cause to arrest John for rape and incest, which bars false arrest and

malicious prosecution claims; and (2) even if there was not probable cause, he is

entitled to qualified immunity. John counters that, based on the allegations in the

complaint, (1) there was no probable cause to arrest or charge him for rape or incest;

                                               5
                Case: 20-11502        Date Filed: 09/30/2020        Page: 6 of 12



and (2) Leach is not otherwise entitled to qualified immunity. Because this case is at

the motion-to-dismiss stage, the district court correctly held that Leach is not

currently entitled to qualified immunity and correctly denied his motion. Of course,

Leach may raise his qualified immunity defense again at a later stage based on a

complete record and under a different standard of review.

       Cabining our review to the four corners of the complaint, taking all its

allegations as true, and drawing all reasonable inferences in favor of John, John has

stated a plausible claim that Leach lacked probable cause to arrest or prosecute John

with rape and incest.1 “[P]robable cause requires that ‘the facts and circumstances

within the officer’s knowledge, of which he or she has reasonably trustworthy

information, would cause a prudent person to believe, under the circumstances

shown, that the suspect has committed … an offense.’” Kingsland v. City of Miami,

382 F.3d 1220, 1231 n.11 (11th Cir. 2004), abrogated on other grounds by Aguirre,

965 F.3d 1147. To commit rape in Georgia, a male must penetrate the female sex

organ with his sex organ against the female’s will. O.C.G.A. § 16-6-1. To be guilty

of incest, a person must commit any sexual act, including those involving the sex




1
 John’s false arrest and malicious prosecution claims implicate slightly different standards. A false
arrest claim requires a plaintiff to show that there was no probable cause to arrest him for “any
crime.” Williams v. Aguirre, 965 F.3d 1147, 1158 (11th Cir. 2020). A malicious prosecution claim
requires a plaintiff to show that there was no probable cause for one or more of the charged
offenses. Id. But the difference does not matter at this point in the case.
                                                     6
                 Case: 20-11502   Date Filed: 09/30/2020   Page: 7 of 12



organs of one person and the mouth or anus of the other person, with a blood relative.

O.C.G.A. § 16-6-22.

      Here, based on the reasonably trustworthy information that Leach knew when

he arrested John, a prudent person would not have believed that John had committed

rape or incest. Based on the complaint, Leach knew the following facts when he

arrested John:

      (1)    two students had bullied John by demanding payment for not
             releasing a video of him and his sister purportedly having sex;

      (2)    those two bullies claimed that John had shown them a video the
             previous school year and had told them that the girl in the video
             was his sister;

      (3)    John had given a school administrator a written and signed
             statement swearing that there was no video;

      (4)    the school had not found a video on John’s or the bullies’ phones;

      (5)    Jane had told the school multiple times that she never made a
             video with John and that he had never “made her do anything she
             did not want to do or that she thought was wrong or made her
             uncomfortable”;

      (6)    the school had concluded that the video was likely not real, had
             found John innocent, and had punished one of the bullies for
             extorting him;

      (7)    the bullies had given contradictory statements about what the
             alleged video portrayed, could not explain why they waited a
             year after seeing the video to start blackmailing John, and could
             not identify anyone in the alleged video as John or Jane;

      (8)    one bully clearly lied to Leach during his interview;

                                              7
              Case: 20-11502    Date Filed: 09/30/2020   Page: 8 of 12



      (9)   Jane “appeared to be severely autistic”;

      (10) During Leach’s questioning, Jane stated that sometimes John laid
           on her, that she and John had hugged, and that she and John
           “attached” to each other, which she explained meant that she and
           John were hugging, using the terms “attach” and “hug”
           interchangeably;

      (11) Jane stated that both she and John were clothed during those
           encounters, that they had happened “a while ago,” and that she
           had not seen John’s penis since she was very young; and

      (12) John, during a covertly recorded conversation with his father,
           stated that he had never touched or done anything to Jane and
           that the bullies must have made a fake video.

Based on those known facts, Leach lacked probable cause to arrest John.

      To support a finding of probable cause, Leach relies on the bullies’ assertions

that John had told them the previous year that he had sex with his sister. But the

veracity of those statements is questionable given the bullies’ motivations, their

contradictory and inexplicable testimony, and the lack of any video. Considered in

the light most favorable to John at this early stage of the proceedings, those

statements, taken with the information Leach knew about their credibility, would not

cause a prudent officer to believe that John had committed rape or incest. Nor would

Jane’s statements, taken as a whole, support a finding of probable cause. Although

she stated that she “attached” to John, she used that term interchangeably with

“hugged” throughout the interview, stated that they were both clothed when they

hugged, and revealed that she had not seen John’s penis since she was very young.

                                            8
              Case: 20-11502     Date Filed: 09/30/2020   Page: 9 of 12



Even in conjunction with the bullies’ comments, Jane’s statements would not cause

a prudent officer to believe that John had committed rape or incest. Leach did not

have probable cause to arrest John.

      None of our cases that Leach cites support a finding of probable cause in this

case. For instance, in Lowe v. Aldridge, 958 F.2d 1565 (11th Cir. 1992), the detective

relied on the testimony of three children, interpreted with the help of a

psychotherapist, to find probable cause. That testimony was “excruciatingly

detailed,” and one child “used anatomically correct dolls to demonstrate how she

had been sexually assaulted.” Lowe, 958 F.2d at 1568. Not so here. Here, Jane never

describes anything a reasonable person would construe as rape; Leach relies only on

Jane’s use of the word “attached,” which she used interchangeably with “hugged”

throughout the interview. See also Rankin v. Evans, 133 F.3d 1425, 1429–30 (11th

Cir. 1998) (finding sufficient facts to establish probable cause despite some

inconsistencies in the four-year-old’s statements where the child had stated that the

man had made “a hole in [her] bottom” and put “his fingers in [her] bottom and it

pinched and it feels bad” and where a physical examination had shown signs of

possible sexual abuse); Marx v. Gumbinner, 905 F.2d 1503, 1506 (11th Cir. 1990)

(finding probable cause to arrest the father where the daughter had clearly been raped

and stated that “Daddy did this to me” and “Daddy left me outside to sleep outside”).

In this case, two investigations—one by the school and one by Leach—did not

                                             9
             Case: 20-11502     Date Filed: 09/30/2020   Page: 10 of 12



uncover any credible evidence that John had committed a rape or incest. We

therefore conclude that John has pleaded sufficient facts to state a plausible claim

that Leach lacked probable cause to arrest John for rape and incest.

      We now apply the above analysis to the question of qualified immunity. At

this stage of the litigation, qualified immunity does not shield Leach. An officer is

not entitled to qualified immunity if his actions (1) violated a constitutional right;

and (2) “the unlawfulness of [his] conduct was ‘clearly established at the time.’”

District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (citation omitted). As

explained above, John has met the first prong of this qualified immunity test by

stating a plausible claim that Leach arrested him without probable cause and thereby

violated his Fourth Amendment rights. See Skop v. City of Atlanta, 485 F.3d 1130,

1137, 1143–45 (11th Cir. 2007); Kingsland, 382 F.3d at 1232. Under the second

prong, it is clearly established that an officer cannot arrest someone or initiate a

prosecution in the absence of probable cause. See Skop, 485 F.3d at 1143-45.

      Leach argues that, even if he did not have actual probable cause, he is entitled

to qualified immunity because he had arguable probable cause. Skop, 485 F.3d at

1137. Assuming without deciding that his reasoning is correct, Leach’s argument

still fails because he did not have arguable probable cause on the current record.

“Arguable probable cause exists where reasonable officers in the same

circumstances and possessing the same knowledge as the [d]efendant could have

                                             10
             Case: 20-11502     Date Filed: 09/30/2020   Page: 11 of 12



believed that probable cause existed to arrest.” Cozzi v. City of Birmingham, 892
F.3d 1288, 1294 (11th Cir. 2018). It is, therefore, an “objective reasonableness”

standard. Rushing v. Parker, 599 F.3d 1263, 1266 (11th Cir. 2010). On the current

record, any reasonable officer knowing the facts that Leach knew would have

concluded that he lacked probable cause to arrest John for rape or incest.

      Leach argues that the magistrate judge’s warrant—which was issued after the

arrest—proves that his probable-cause assessment was objectively reasonable

because “the fact that a neutral magistrate has issued a warrant is the clearest

indication that the officers acted in an objectively reasonable manner.”

Messerschmidt v. Millender, 565 U.S. 535, 546 (2012). But, at this point in the

litigation, we do not know what Leach said in the warrant affidavit or the basis upon

which the warrant was issued. John alleges that “Detective Leach failed to set forth

in his warrant affidavit sufficient facts to enable the magistrate to make an

independent finding of probable case” or even to “articulate the basis for Detective

Leach’s belief that John committed the alleged crime.” Construing this allegation in

John’s favor, one reasonable inference is that the facts in the arrest warrant

application were misrepresented. See Aguirre, 965 F.3d at 1168–69 (rejecting

qualified immunity defense when there were misstatements in the arrest-warrant

application). Another reasonable inference is that a “reasonably well-trained officer

. . . would have known that his affidavit failed to establish probable cause and that

                                            11
             Case: 20-11502     Date Filed: 09/30/2020    Page: 12 of 12



he should not have applied for the warrant,” making Leach’s application “not

objectively reasonable.” Malley v. Briggs, 475 U.S. 335, 345 (1986); see also

Williams, 965 F.3d at 1165. It is premature for Leach to rely on the post-arrest

warrant as evidence that his conduct was objectively reasonable.

      Leach may, of course, raise this qualified immunity defense again. But as the

case stands at the motion-to-dismiss stage, the district court correctly concluded that

Leach is not entitled to qualified immunity.

                               IV.    CONCLUSION

      We AFFIRM the district court’s denial of Leach’s motion to dismiss.




                                               12